
	

114 HR 578 IH: Recreational Lands Self-Defense Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 578
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Gibbs (for himself, Mr. Kelly of Pennsylvania, Mr. Jones, Mr. Huelskamp, Mr. Ribble, Mr. Gosar, Mr. Wilson of South Carolina, Mr. Fleischmann, Mr. Benishek, Mr. Sessions, Mr. Turner, Mr. Rogers of Alabama, Mr. Collins of New York, Mr. Crawford, Mr. Ross, Mr. Salmon, Mr. Latta, Mr. Womack, Mr. Long, Mr. Cramer, Mr. Pearce, Mr. Franks of Arizona, Mr. Rouzer, Mr. Wittman, Mr. Hultgren, Mr. Weber of Texas, Mr. Cole, Mr. Austin Scott of Georgia, Mr. Harris, Mr. Chabot, Mr. Rooney of Florida, Mr. Walberg, Mr. Babin, Mr. McKinley, Mr. Schweikert, Mr. Poe of Texas, Mr. Pompeo, and Mr. Russell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To protect the right of individuals to bear arms at water resources development projects
			 administered by the Secretary of the Army, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Recreational Lands Self-Defense Act of 2015. 2.Protecting Americans from violent crime (a)FindingsCongress finds the following:
 (1)The Second Amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed. (2)Section 327.13 of title 36, Code of Federal Regulations, provides that, except in special circumstances, possession of loaded firearms, ammunition, loaded projectile firing devices, bows and arrows, crossbows, or other weapons is prohibited at water resources development projects administered by the Secretary of the Army.
 (3)The regulations described in paragraph (2) prevent individuals complying with Federal and State laws from exercising the second amendment rights of the individuals while at such water resources development projects.
 (4)The Federal laws should make it clear that the second amendment rights of an individual at a water resources development project should not be infringed.
 (b)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
				
